Case 1:17-cv-01136-PLM-PJG ECF No. 64 filed 01/09/19 PageID.328 Page 1 of 1

                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


VERNON OARD,

          Plaintiff,                              Case No. 1:17−cv−01136−PLM−PJG

    v.                                            Hon. Paul L. Maloney

MUSKEGON, COUNTY OF, et al.,

          Defendants.
                                           /



                              NOTICE OF HEARING


TAKE NOTICE that a hearing has been rescheduled as set forth below:

Type of hearing(s):     Status Conference
                        January 14, 2019 01:30 PM
Date/Time:              (previously set for January 15, 2019)
Magistrate Judge:       Phillip J. Green
Place/Location:         601 Federal Building, Grand Rapids, MI


                                               PHILLIP J. GREEN
                                               U.S. Magistrate Judge

Dated: January 9, 2019               By:        /s/ Jessica K. Wright
                                               Judicial Assistant
